Quillian, Presiding Judge.
The within notice of appeal, not having been filed within thirty (30) days after the judgment overruling the motion for new trial, must be dismissed. Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530); Hester v. State, 242 Ga. 173 (249 SE2d 547).
Submitted January 15, 1979 —
Decided February 13, 1979.
Franklin & Moran, Brooks S. Franklin, for appellants.
Kenneth E. Goolsby, District Attorney, Dennis C. Sanders, Assistant District Attorney, for appellee.

Appeal dismissed.


Smith and Birdsong, JJ., concur.